United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Silver Spring, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-700
Issued: June 7, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

JURISDICTION
On February 5, 2013 appellant, through his attorney, filed a timely appeal from a
January 10, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained a left hip condition causally related to factors of
his federal employment.
FACTUAL HISTORY
On December 29, 2009 appellant, then a 59-year-old clerk, filed an occupational disease
claim alleging that he required a total left hip replacement due to factors of his federal

1

5 U.S.C. § 8101 et seq.

employment. He related that he experienced left knee pain that spread into the left hip from
walking on concrete floors. Appellant stopped work on September 25, 2009.
By letter dated February 1, 2010, OWCP requested that appellant provide a description of
the work factors to which he attributed his condition and submit a detailed medical report
addressing the relationship between any diagnosed condition and his federal employment duties.
In a decision dated March 1, 2010, OWCP denied appellant’s claim on the grounds that
he had not established the work factors alleged to have caused his condition or submitted
medical evidence relating a diagnosed condition to the identified work factors.
On March 22, 2010 appellant, through his attorney, requested a telephone hearing before
an OWCP hearing representative. At the telephone hearing, held on June 1, 2010, he indicated
that he had prior employment injuries, including a 1987 injury to the left knee, assigned file
number x xxxxx190. Appellant described his work duties and indicated that he began to
experience hip pain when standing. He related that a physician told him that his hip problem
resulted from a combination of his prior left knee condition and his work duties.
In a report dated June 17, 2010, Dr. J. Michael Joly, a Board-certified orthopedic
surgeon, discussed appellant’s history of a November 11, 2009 left hip replacement and noted
that he had “questions regarding the cause of the left hip pain and osteoarthritis….” He stated,
“[Appellant] has had severe left hip osteoarthritis most likely for years as a result of favoring the
left knee which was injured on the job back in January 2009. It is possible within a reasonable
degree of medical certainty that the severe left hip osteoarthritis, which was preexisting, is
aggravated by the fact that he was favoring an injured left knee.”
By decision dated July 20, 2010, OWCP’s hearing representative affirmed the March 1,
2010 decision. She found that appellant had not submitted any medical evidence.
On April 27, 2012 appellant’s attorney indicated that he had submitted a request for
reconsideration on July 26, 2010. On October 10, 2012 counsel inquired why OWCP had not
issued a decision on his reconsideration request.
In a decision dated January 10, 2013, OWCP denied modification of its July 20, 2010
decision. It reviewed Dr. Joly’s June 17, 2010 report and found that it did not contain sufficient
rationale to establish causal relationship between the hip condition and factors of appellant’s
federal employment.2
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was filed within the applicable time
2

OWCP indicated that Dr. Joly submitted reports dated June 17 and July 26, 2010; however, there is only one
report and it is dated June 17, 2010.
3

5 U.S.C. § 8101 et seq.

2

limitation; that an injury was sustained while in the performance of duty as alleged; and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.5
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed;6 (2) a
factual statement identifying employment factors alleged to have caused or contributed to the
presence or occurrence of the disease or condition;7 and (3) medical evidence establishing the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.8
The medical evidence required to establish causal relationship generally is rationalized
medical opinion evidence. The opinion of the physician must be based on a complete factual and
medical background of the claimant,9 must be one of reasonable medical certainty10 explaining
the nature of the relationship between the diagnosed condition and the specific employment
factors identified by the claimant.11
ANALYSIS
Appellant attributed his left hip condition to a prior left knee injury and to standing and
walking on a concrete floor in the performance of his work duties. He described his work duties
in detail at the hearing. OWCP denied appellant’s claim after finding that the medical evidence
did not establish that he sustained an employment-related left hip condition.
On June 17, 2010 Dr. Joly noted that appellant had undergone a left hip replacement on
November 11, 2009. He diagnosed a history of severe osteoarthritis of the left hip due to a
change in gait caused by a January 2009 injury to the left knee. Dr. Joly opined that appellant’s
left knee injury aggravated the left hip arthritis.
An award of compensation may not be based on surmise, conjecture, speculation, or upon
appellant’s own belief that there is a causal relationship between his claimed condition and his
4

Tracey P. Spillane, 54 ECAB 608 (2003); Elaine Pendleton, 40 ECAB 1143 (1989).

5

See Ellen L. Noble, 55 ECAB 530 (2004).

6

Michael R. Shaffer, 55 ECAB 386 (2004).

7

Marlon Vera, 54 ECAB 834 (2003); Roger Williams, 52 ECAB 468 (2001).

8

Beverly A. Spencer, 55 ECAB 501 (2004).

9

Tomas Martinez, 54 ECAB 623 (2003); Gary J. Watling, 52 ECAB 278 (2001).

10

John W. Montoya, 54 ECAB 306 (2003).

11

Judy C. Rogers, 54 ECAB 693 (2003).

3

employment.12 Appellant must submit a physician’s report in which the physician reviews those
factors of employment identified by him as causing his condition and, taking these factors into
consideration as well as findings upon examination and the medical history, explain how
employment factors caused or aggravated any diagnosed condition and present medical rationale
in support of his or her opinion.13 Dr. Joly’s report fails to adequately explain how appellant’s
prior or current employment condition caused the current need for hip surgery. Without a
rationalized analysis of causation, appellant has failed to discharge his burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 and
20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established that he sustained a left hip condition
causally related to factors of his federal employment.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 10, 2013 is affirmed.
Issued: June 7, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

12

D.E., 58 ECAB 448 (2007); George H. Clark, 56 ECAB 162 (2004); Patricia J. Glenn, 53 ECAB 159 (2001).

13

D.D., 57 ECAB 734 (2006); Robert Broome, 55 ECAB 339 (2004).

4

